Appeal by plaintiff (1) from an order of the Supreme Court, Rockland County, dated May 21,1973, which inter alla granted defendants’ cross motion for summary judgment dismissing the complaint and (2) from so much of a further order of the same court, dated the same day, as, upon reargument, adhered to the original decision. Appeal from the first above-mentioned order dismissed as academic. That order was superseded by the order granting reargument. Second above-mentioned order affirmed insofar as appealed from, without opinion. Respondents are granted one bill of $20 costs and disbursements to cover the appeal from both orders. Munder, Acting P. J., Martuscello, Latham, Gulotta and Benjamin, JJ., concur.